DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 6, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (USPN 7,406,352, as cited by Applicant).
Regarding claim 1,
a flexible body formed of a flexible insulating material (e.g. adhesive layer 32; 
a shape memory polymer element that is embedded within the flexible body and that is configured to cause the cochlear electrode lead to transition to a curved spiral shape so as to conform with a curvature of the human cochlea when a temperature of the shape memory polymer element reaches a transition temperature (e.g. carrier 31, wherein the carrier can be formed of a shape memory polymer; Col. 4, line 60 – Col. 5, line 10); the shape memory polymer element including:
a plurality of through- holes spaced apart along a longitudinal direction of the shape memory polymer element (e.g. holes where electrodes 36 sit as shown in Figure 2); 
a plurality of electrode contacts arranged along a side of the flexible body, a position of each electrode contact included in the plurality of electrode contacts corresponding to a respective through-hole included in the plurality of through- holes (e.g. electrodes 36); and 
a plurality of wires embedded within the flexible body and configured to electrically connect the plurality of electrode contacts to at least one signal source (e.g. wires 40).
Examiner notes that carrier 31 of Gibson is considered “embedded” within adhesive layer 32.  The Merriam-Webster definition of “embed” includes “to enclose closely in or as if in a matrix” and “to surround closely.”  As shown in Figure 3, the adhesive layer surrounds the carrier 31.
Regarding claim 2, Gibson additionally discloses a shape memory polymer element that is in the shape of a channel and each through- hole included in the plurality of through-holes is arranged in a line in the longitudinal direction of the shape memory polymer element. (e.g. as shown in Figures 2-3).
claim 3, Gibson additionally discloses a channel that is configured to guide the plurality of wires along the longitudinal direction of the shape memory polymer element (e.g. as shown in Figure 3).
Regarding claim 4, Gibson additionally discloses a flexible body that does not include a lumen configured to receive a stylet (e.g. as shown in Figure 2).
Regarding claim 11, Gibson discloses a self-curling cochlear electrode lead adapted for insertion into a human cochlea, comprising (e.g. Figure 2): 
a flexible body formed entirely of a shape memory polymer that is configured to cause the cochlear electrode lead to transition to a curved spiral shape so as to conform with a curvature of the human cochlea when a temperature of the shape memory polymer reaches a transition temperature (e.g. carrier 31, wherein the carrier can be formed of a shape memory polymer; Col. 4, line 60 – Col. 5, line 10); 
a plurality of electrode contacts spaced apart along a first side of the flexible body (e.g. electrodes 36); and 
a plurality of wires embedded within the flexible body and configured to electrically connect the plurality of electrode contacts to at least one signal source (e.g. wires 40).
Examiner notes that the claims as currently filed do not preclude the device including the adhesive layer and the outer layer as require by Gibson, but only that the flexible body be formed entirely of a shape memory polymer.
Regarding claim 12, Gibson discloses that the carrier can be made of silicone, or a shape memory polymer, and thus the carrier can not include silicone (e.g. Col. 4, line 60 – Col. 5, line 10).
claim 13, Gibson additionally discloses a flexible body that does not include a lumen configured to receive a stylet (e.g. as shown in Figure 2).

Allowable Subject Matter
Claims 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter The prior art of record does not disclose a plurality of polymer elements embedded within a flexible body with the same transition temperature but different curling rates, along with the other elements of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Amanda K Hulbert/Primary Examiner, Art Unit 3792